DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “field device, claims 16, 30-31, line 1, securement means for in claims 1, 30-31, a sensor element, and a field device electronics, claim 31, lines 2-3” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because:
The material of three elements 7-9 are different; therefore, the cross-hatching in figures 2-3 need to revise.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
1, by a housing as defined in claim 14, and by a field device as defined in claim 15” need to revise, because the applicant already canceled claims 1-5.
Appropriate correction is required.

Claim Objections
Claims 16, 29-31 are objected to because of the following informalities:
Regarding claims 16, and 30-31, the phrase of “can be” is not understood because the term “may or may not be” recites to a broad range or limitation followed by linking terms and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Please, change “a viewing window, which can be placed” to - - a viewing window is placed - - for proper reading.
Regarding claim 1, line 4, the term “the housing cover” is lack of antecedence basis.  Please, revise.
Regrading claim 1, line 3, the phrase of “the housing cover on a housing body” is unclear.  Does applicant mean “the housing cover on a housing body” the same as “a housing cover body” or different? Please, clarify.
Regrading claim 30, line 5, the phrase of “the housing cover on a housing body” is unclear.  Does applicant mean “the housing cover on a housing body” the same as “a housing cover body” or different? Please, clarify.

Regarding claim 29, the term “it is” is not clear. What does applicant mean of “it”, and what “it” refers to?  Please, clarify.
Claim 31, line 3, please, change “a field device electronics” to - - a field device electronic - - for proper reading.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 30-31 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Loeffel et al. (U.S. 2015/0028730) hereafter Loeffel.
As best understood to claim 16, Loeffel discloses a housing cover (200) for a field device (para-0002+) of automation technology, as shown in figures 1-4 comprising:
a housing cover body (210) having at least one opening (210’), para-0030;
a viewing window (220, para-0034, which [[can be]] placed in the opening (210’); and

wherein the viewing window (220) is composed at least partially of an impact-resistant material (para-0037).
As best understood to claim 30, Loeffel discloses a housing for a field device as shown in figures 1-4, comprising:
a housing cover (200) including:
a housing cover body (210) having at least one opening (210’);
a viewing window (220), which [[can be]] placed in the opening; and
a securement means for (225) releasably securing the housing cover on a housing body of the housing for the field device, wherein the viewing window is composed at least partially of an impact-resistant material (para-0037).
As best understood to claim 31, Loeffel discloses a field device of automation technology, as shown in figures 1-4 comprising:
a sensor element (transducer MT);
a field device electronics (ME, para-0007+); and
a housing (200), including a housing cover including: a housing cover body (210) having at least one opening (210’);
a viewing window (220), which [[can be]] placed in the opening; and
a securement means for (225) releasably securing the housing cover on a housing body of the housing of the field device, wherein the viewing window is composed at least partially of an impact-resistant material (para-0037). 
or a hybrid of a glass or a ceramic and a plastic (para-0037, line 4).
As to claim 18, Loeffel discloses the viewing window (220) is grouted in the housing cover body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeffel in view of WO 2009/025842 A1, Apple INC cited by the applicant, hereafter WO.
As to claim 20, Loeffel discloses the viewing window includes at least a first window pane (222) and does not specifically disclose a second window pane.
WO teaches a display window device (30) as shown in figures 1-10 comprising the viewing window (10) includes at least a first window pane (12) and a second window pane (11).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of WO employed in the housing cover of Loeffel in order to provide excellent resistance of the lamination structure for the viewing window for the housing.
or a hybrid of a glass or a ceramic and a plastic (page 7).
As to claim 23, Loeffel as modified by WO teaches the two window panes (12, 11) are arranged such that the second window pane faces outwards.
Regarding claim 19, Loeffel discloses all of the limitations of claimed invention except for the viewing window has a thickness of at least 10 millimeters (mm).
Wo teaches the viewing window (10) have at least 1mm.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have the thickness of the window (10 mm), in order to achieve the size of the window to adapt fit in the housing for user viewing, since it has been held that where the general conditions of the claimed are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, Loeffel as modified by WO teaches the two window panes (12, 11) have different thicknesses, except for the first window pane has a thickness of at least 10 mm and the second window pane has a thickness of less than or equal to 5 mm.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have the thickness of the window (10 mm), in order to achieve the size of the window to adapt fit in the housing for user viewing, since it has been held 
As to claim 25, Loeffel as modified by WO teaches the first and second window panes (12, 11) are at least sectionally connected together (by element 20, page 7, line 3).
As to claim 26, Loeffel as modified by WO teaches the connection is produced by a bonding method, or wherein the connection is produced by an adhesive, including a transparent adhesive (para-0025, page 7).
As to claim 27, Loeffel as modified by WO teaches the two window panes (12, 11) have differently large areas, including different diameters.
As to claim 28, Loeffel as modified by WO teaches the center points of the areas of the two window panes (12, 11) align with one another, wherein the area of the second window pane is less than the area of the first window pane, and wherein a circularly shaped edge region of the first window pane is not covered by the second window pane.
As best understood to claim 29, Loeffel as modified by WO discloses the housing cover (210) is embodied [[such that it is]] suitable for use in an explosion endangered environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/           Primary Examiner, Art Unit 2848